Citation Nr: 1617186	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from March 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2014, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

A June 2014 rating decision denied service connection for posttraumatic stress disorder (PTSD).  In March 2015, the Veteran filed a notice of disagreement.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hepatitis C did not originate in service or until more than a year following discharge therefrom, and is not otherwise etiologically related to active service, to include air gun inoculations.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in May 2009, prior to the adverse decision from which this appeal originates.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination in August 2009 to ascertain the nature and etiology of his disability.  As the opinion in the examination report was inadequate, the Board requested an addendum opinion, which was obtained in June 2014.  The Board finds that opinion to be adequate, as it was based on a full reading of the records in the claims file as well as a review of the current medical literature and a pertinent VA Fast Letter.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he developed hepatitis C as a result of immunizations from an air gun during service.  

The service treatment records do not show any complaints, finding or diagnosis of hepatitis C, or complaints such as abdominal pain or fatigue.  They do show that the Veteran was administered immunizations and that upon discharge in March 1972 he had a scar from immunizations on his left arm.  

Post service, a February 2005 private treatment record notes that the Veteran was being seen for gastrointestinal symptoms, and an August 2005 treatment record indicates a diagnosis of hepatitis C.  

The Veteran was afforded a VA examination in August 2009.  The examiner concluded that the Veteran's hepatitis C was less likely than not related to service, stating that a review of the medical literature did not indicate that gun inoculation was a risk factor for transmission of hepatitis C.  The examiner referenced Uptodate Online 17.2, Epidemiology and transmission of hepatitis C virus infection. 

In May 2014, the Board found the examiner's opinion to be inadequate and requested an addendum medical opinion.  The Board noted that Uptodate Online literature indicates that other rare sources of transmission of hepatitis C include contaminated equipment used during the performance of procedures and other breakdowns of infection control procedures or aseptic techniques leading to person-to-person transmission.  The Board also noted that the VA Secretary has recognized air gun inoculations as a biologically plausible transmitter of hepatitis C.  VBA Fast Letter 04-13 (June 29, 2004). 

The examiner provided an addendum medical opinion in June 2014.  The examiner stated that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner commented that the requested opinion could not be provided because the limits of medical knowledge had been exhausted and because further information to assist in making the determination is needed, such as the private medical record that lead to the treatment for hepatitis C and what risk factors the Veteran presented at that time.  Regarding VBA Fast letter 04-13, the examiner highlighted that the highest prevalence of hepatitis C infection is among those with repeated, direct through the skin exposures to blood, there have been no case reports of hepatitis C being transmitted by an air gun transmission thus far, and that the transmission of hepatitis C with air gun injectors is biologically plausible despite the lack of any scientific evidence to document such transmission.  The examiner stated that although it is biologically plausible that the hepatitis C infection may have been transmitted by the air gun inoculation, it is also possible that the air gun may not have been unsterile and the Veteran may have been infected before entry to or after release from active duty as it is well known that patients may be asymptomatic or have normal ALT (alanine aminotransferase) with hepatitis C infection.  The examiner reiterated that transmission is by repeated, direct through the skin exposure to blood, and the Veteran was allegedly exposed to contaminated blood just one time.  The examiner noted the Veteran's history of substance abuse as a risk for hepatitis C transmission.  Returning to the Fast Letter, the examiner further highlighted that the source of infection in many cases is not defined, although a long-forgotten percutaneous exposure in the remote past can be elicited in a substantial proportion and probably accounts for most infections.

Given the above, the Board finds that the Veteran's hepatitis C did not have its onset in active service or for many years thereafter.  While the Board accepts as credible the Veteran's report of being administered immunizations with an air gun, there is no indication of hepatitis C in service, or of the transmission of the virus through the inoculations.  The first indication of symptoms of hepatitis C is in a February 2005 private treatment record noting that he was being seen for gastrointestinal symptoms, with an August 2005 treatment record indicating a diagnosis of hepatitis C.  

The Board also finds that the Veteran's hepatitis C is not related to active service, to include air gun inoculations.  A VA examiner has opined that the disability is not related to active service.  Most notably, while the examiner acknowledged the possibility that the Veteran may have contracted hepatitis C through an air gun inoculation in service, the examiner cited to the pertinent VBA Fast Letter and the medical literature which to date has not found a case of hepatitis C contracted in that manner.  As the examiner's opinion was based on a review of the claims folder as well as a review of the current medical literature and pertinent VA Fast Letter, the Board finds the examiner's opinion to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  That is the only competent medical opinion of record and, unfortunately, it is against the claim.

The Board notes the argument by the Veteran's representative that the June 2014 medical opinion is inadequate as the examiner stated that the requested opinion cannot be provided because the private medical record that lead to the treatment for hepatitis C is needed.  However, in June 2009, when the Veteran submitted private medical records of his treatment for hepatitis C, he indicated that he had no other information or evidence to support his claim.  Thus, a remand to ask the Veteran to submit additional private medical records which he has already indicated he does not have or do not exist is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

To the extent that the representative is arguing that the examiner's opinion is speculative, even if the Board were to concede that the opinion is speculative, the Board can rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for that opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner has explained that a more definite opinion could not be given based on the current limits of medical knowledge and the lack of contemporaneous medical records.  As the record stands, the Board must find that the competent evidence does not show that the Veteran's hepatitis C is causally related to active service, to include air gun inoculations.  Accordingly, service connection for hepatitis C is not warranted.

The Board notes that a lay person is competent to give evidence about observable symptoms such as abdominal pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the objective evidence of record dates the onset of symptoms to after separation from service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology.  As discussed above, the medical evidence does not show that his hepatitis C is related to active service.

In conclusion, service connection for hepatitis C is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied. 


REMAND

A June 2014 rating decision denied service connection for PTSD and the Veteran filed a timely notice of disagreement.  While the Board notes that the AOJ has acknowledged the Veteran's notice of disagreement, the Board is required to remand the issue of entitlement to service connection for PTSD for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for PTSD.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


